Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, and 3-20 are pending. Claims 1, 3, 5, 9, 17, and 20 have been amended by applicant. Claims 17-19 have been withdrawn and are now cancelled by examiner amendment. Claim 2 was previously canceled by applicant.  Claims 1 and 20 are the independent claims. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-19 directed to a shrouded impeller non-elected without traverse.  Accordingly, claims 17-19 have been cancelled.

Response to Amendment
The amendment filed on 02/26/2021 has been entered. Applicant's amendments to the claim have overcome the prior 112 rejection. Grounds for allowance are set forth below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner's amendment, suggested in an interview on May 18, 2021 with Scott Martin, was given in a follow up call on May 20, 2021.

The application has been amended as follows: 
Please amend claims 1 and 4 to read as follows and cancel claims 17-19: 

(Currently Amended) A method for manufacturing a shrouded impeller, the method comprising:
depositing a layer of additive material on a bed of an additive manufacturing machine; and
directing energy from an energy source of the additive manufacturing machine to successively fuse one or more layers of additive material on top of the layer of additive material to form the shrouded impeller, the shrouded impeller comprising:
a hub;
a shroud spaced from the hub;
a plurality of vanes extending between and connecting the hub and the shroud, wherein a flow passage extending between an inlet and an outlet is defined between adjacent vanes of the plurality of vanes; and
a spacer vane extending between and connecting the hub and the shroud and positioned within the flow passage between adjacent vanes of the plurality of vanes, the spacer 
wherein, during directing, a support structure is formed within the sub passage and is removable therefrom, and wherein the support structure has a passage filler that is formed within and shaped complementary to the sub passage.
(Currently Amended) The method of claim 3, wherein the passage filler is one of 
(Canceled)
(Canceled)
(Canceled)

Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2-16 and 20  are allowed. 

The following is an examiner’s statement of reasons for allowance:

None of the known prior art teaches "a support structure is formed within the sub passage and is removable therefrom, and wherein the support structure has a passage filler that is formed within and shaped complementary to the sub passage".
This support structure is defined complimentary to the sub passage between the hub and shroud. In this particular context of the claimed invention, the spacer vanes work together with the complimentary defined support structure such that it defines a sub-passage which confines the support structure. Further, applicant notes specific synergies between the spacer vane, defining the sub passages, and the support structure (see Applicant's Specification [0066], [0067]).
Pulnikov teaches a method for manufacturing a closed impeller with a hub and a shroud by means of additive manufacturing ([0012]). Pulnikov further teaches a support lattice could be introduced into the impeller channels, however whereby this lattice could be removed at a later stage ([0033]). Pulnikov is silent about a support structure formed within and shaped complementary to the sub passage.
Army teaches a hybrid additive manufacturing process is utilized for creating a shrouded rotor with the shrouded rotor having a hub at a radial center, a shroud at a radial outer side, and vanes extending therebetween ([0003]). Army further teaches inserts ‘passage fillers’ are placed into the voids in the flow path ([0035]) and the insert is constructed from a different material than the material deposited to create the hub, vanes, and shroud ([0051]). Army 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734